J-A23042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    KARON ARGRO                                     :
                                                    :
                       Appellant                    :   No. 683 EDA 2020

        Appeal from the Judgment of Sentence Entered January 31, 2020
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0000401-2019


BEFORE: KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                              FILED OCTOBER 26, 2020

        Karon Argro (Argro) appeals from the judgment of sentence imposed

following his bench conviction in the Court of Common Pleas of Delaware

County (trial court) of possession with intent to deliver a controlled substance

(PWID), possession of a controlled substance and two counts of criminal

conspiracy to commit the drug offenses.1 We affirm.

                                               I.

        On July 3, 2018, Pennsylvania State Police (PSP) Trooper Michael Magee

was on routine traffic patrol in a marked police vehicle in full uniform at about

12:30 p.m. While stopped at a red light, Trooper Magee observed a white

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 Pa.C.S. §§ 780-113(a)(30), (a)(16) and 18 Pa.C.S. § 903, respectively.
J-A23042-20


Chevrolet Malibu and determined by running its registration through the

PennDOT database that it did not have a required temporary tag. The Malibu

was occupied by three individuals, two in the front seat and one in the back

seat. Trooper Magee initiated a traffic stop and the driver pulled over to the

side of the road. As Trooper Magee entered the stop into the police mobile

system, the rear passenger door of the Malibu opened.           Trooper Magee

directed the passengers to close the door and remain in the car using his police

vehicle’s public address system.    The backseat passenger disregarded the

order and fled north towards 11th street with a bag in his hand.

      Trooper Magee approached the passenger side of the Malibu in an

attempt to make contact with the two remaining occupants. However, the

driver exited the vehicle and fled towards 11th street. Trooper Magee initially

pursued him on foot and then radioed for backup and returned to the Malibu.

By that time, the individual who had occupied the front passenger seat, later

identified as Argro, had also fled the scene.

      Responding police officers canvased the area and recovered twenty

bundles of fentanyl inside of a black bag laying on the ground on 11th Street.

The fentanyl was packaged in red, green and blue glassine bags.           After

obtaining a search warrant for the Malibu, police recovered a cellphone, a

laptop and additional fentanyl in a clear bag. The drugs were pre-bundled, in

bags of varying colors including red, 116 of which were unstamped and

nineteen were stamped with the name “BAD HURT.” (N.T. Trial, 12/05/19, at


                                     -2-
J-A23042-20


16, 25; PSP Lab Report, 7/03/18). The unstamped bags were consistent with

those found on 11th Street. Trooper Magee recovered the fentanyl from “the

rear passenger side floor after [he] began to lift the rear seat cushion [and he

did not know] if they were wedged in between the cushion and the side of the

vehicle or stuff[ed] under the cushion itself.” (Id. at 25; see id. at 28-29).

There were no needles, spoons or other drug paraphernalia in the vehicle. A

search of the cellphone and laptop found in the Malibu yielded no evidence of

their users.

      Videotape footage captured by Trooper Magee’s dashboard camera was

sent to surrounding law enforcement agencies. A local police officer identified

Argro as the individual who fled from the front passenger seat of the Malibu.

Trooper Magee confirmed this identification of Argro by reviewing photographs

contained in the Pennsylvania Justice Network (JNET) database.

      At Argro’s December 5, 2019 bench trial, Detective Michael Skahill

testified as an expert in the identification, sales and packaging of illegal drugs.

Detective Skahill explained that he has made dozens of controlled purchases

of heroin as an undercover agent and that he has worked with informants in

making countless other controlled buys. He noted that the total number of

bags of fentanyl recovered from the backseat of the Malibu and the 11th Street

location totaled 405, worth approximately $4,000.00 in gross revenue. (See

id. at 51-53). The detective testified that an individual user typically does not

have such a large quantity of the drug. (See id. at 51, 53-54).


                                       -3-
J-A23042-20


       Detective Skahill also testified that users and traffickers usually deal

with heroin and fentanyl packaged in blue bags and that, in this case, “the red

bags [found in both locations] stick out like a sore thumb.” (Id. at 57-58).

He opined based on his training and experience that the fentanyl recovered in

this case was held by drug traffickers for the purpose of selling it. (See id. at

54, 58-60). He testified that the dollar value of the drugs, combined with the

lack of paraphernalia in the vehicle, support his conclusion, because in the “50

arrests of drug heroin folks . . . I [almost always] find some type of implement

of usage within that vehicle . . . [such as] needle caps, torn off bags, rubber

bands strewn about the car, the Ziplock bags. . . . (Id. at 59; see id. at 60).

Detective Skahill explained that it is common for drug traffickers to work only

with other individuals they trust because the narcotics trade is very risky and

volatile, and any dealings with persons they are not close to increases

exposure to robbery and law enforcement intervention. (See id. at 55, 60-

61).

       After considering the trial exhibits and testimony, the trial court found

Argro guilty of the above-listed offenses on December 11, 2019. On January

31, 2020, the court sentenced Argro to an aggregate term of not less than

sixty nor more than 120 months’ incarceration, followed by five years of

probation. Argro timely appealed. He and the trial court complied with Rule

1925. See Pa.R.A.P. 1925(a)-(b).




                                      -4-
J-A23042-20


                                               II.

       Argro’s sole issue on appeal challenges the sufficiency of the evidence

supporting his PWID and criminal conspiracy to commit PWID conviction.2 He

disputes the element of possession, arguing that the Commonwealth failed to

demonstrate that he constructively possessed the fentanyl found in the back

seat of the Malibu and on 11th Street. Argro also contends the evidence did

not establish that he conspired with the other occupants of the vehicle to

commit any crime. He maintains that the only evidence of a conspiracy was

provided by Detective Skahill, who was not involved in the investigation at the



____________________________________________


2In Commonwealth v. Widger, 2020 WL 4692334, at *2 (Pa. Super. filed
Aug. 13, 2020) (citation omitted):

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proof of proving every element of the
       crime beyond a reasonable doubt by means of wholly
       circumstantial evidence. Moreover, in applying the above test,
       the entire record must be evaluated and all the evidence actually
       received must be considered. Finally, the trier-of-fact while
       passing upon the credibility of witnesses and the weight of the
       evidence produced, is free to believe all, part or none of the
       evidence.

                                           -5-
J-A23042-20


time of the initial stop or arrest and had no direct knowledge of a conspiracy

between the occupants of the Malibu to sell fentanyl.

      The Controlled Substance, Drug, Device and Cosmetic Act prohibits “the

manufacture, delivery, or possession with intent to manufacture or deliver, a

controlled substance by a person not registered under this act, or a

practitioner not registered or licensed by the appropriate State board, or

knowingly creating, delivering or possessing with intent to deliver, a

counterfeit controlled substance.”    35 P.S. § 780-113(a)(30) (defining the

offense of PWID).      Because police in the instant case did not recover the

fentanyl from Argro’s person, the Commonwealth was required to establish

his constructive possession of the drugs.

             When contraband is not found on the defendant’s person,
      the Commonwealth must establish “constructive possession,” that
      is, the power to control the contraband and the intent to exercise
      that control. The fact that another person may also have control
      and access does not eliminate the defendant’s constructive
      possession. . . . As with any other element of a crime,
      constructive possession may be proven by circumstantial
      evidence. The requisite knowledge and intent may be inferred
      from the totality of the circumstances.

             Constructive possession is an inference arising from a set of
      facts that possession of the contraband was more likely than not.

Commonwealth v. McClellan, 178 A.3d 874, 878 (Pa. Super. 2018)

(citations omitted).

      A defendant commits the offense of criminal conspiracy “with another

person or persons to commit a crime if with the intent of promoting or

facilitating its commission he: (1) agrees with such other person or persons

                                      -6-
J-A23042-20


that they or one or more of them will engage in conduct which constitutes

such crime or an attempt or solicitation to commit such crime[.]” 18 Pa.C.S.

§ 903(a)(1).

            The material elements of conspiracy are: (1) an intent to
      commit or aid in an unlawful act, (2) an agreement with a co-
      conspirator and (3) an overt act in furtherance of the conspiracy.
      An ‘overt act’ means an act done in furtherance of the object of
      the conspiracy. See 18 Pa.C.S. § 903(e). . . .

            The essence of a criminal conspiracy is a common
      understanding, no matter how it came into being, that a particular
      criminal objective be accomplished. Therefore, a conviction for
      conspiracy requires proof of the existence of a shared criminal
      intent. An explicit or formal agreement to commit crimes can
      seldom, if ever, be proved and it need not be, for proof of a
      criminal partnership is almost invariably extracted from the
      circumstances that attend its activities. Thus, a conspiracy may
      be inferred where it is demonstrated that the relation, conduct, or
      circumstances of the parties, and the overt acts of the co-
      conspirators sufficiently prove the formation of a criminal
      confederation. The conduct of the parties and the circumstances
      surrounding their conduct may create a web of evidence linking
      the accused to the alleged conspiracy beyond a reasonable doubt.
      Even if the conspirator did not act as a principal in committing the
      underlying crime, he is still criminally liable for the actions of his
      co-conspirators taken in furtherance of the conspiracy.

Commonwealth v. Gross, 2020 WL 2065574, at *13 (Pa. Super. filed Apr.

29, 2020) (en banc) (case citations omitted). We are also mindful that an

actor’s flight is relevant to proving a conspiracy because it tends to establish

consciousness of guilt. See Commonwealth v. Jordan, 212 A.3d 91, 97

(Pa. Super. 2019).

      Instantly, Trooper Magee testified to Argro’s presence in the front

passenger seat of the Malibu at the time of the traffic stop, in very close


                                      -7-
J-A23042-20


proximity to where the fentanyl was recovered from the rear passenger side

floor. The fentanyl discarded nearby on 11th Street, in the direction to which

the other two occupants of the Malibu had immediately fled, one with a bag

in his hand, was distinctive and was consistent with that found in the vehicle.

      Detective Skahill testified to the extremely unique red packaging of the

fentanyl found at both the vehicle and 11th street locations. The detective

opined that the drugs were being trafficked based on the large quantity and

dollar value of the fentanyl and lack of drug paraphernalia in the car. He also

posited that the individuals involved trusted one another because of the

inherent risk of the drug trade, given the possibility of robbery and law

enforcement intervention.

      The trial court could reasonably infer from this testimony that Argro

constructively possessed the fentanyl and that he conspired with the other

occupants of the Malibu to possess it with the intent to sell it. As the trial

court explained:

             It is wholly unreasonable to believe that three individual
      adults would risk fleeing from the police because of a registration
      violation. Furthermore, it was reasonable to conclude that the
      drugs located a mere street over from the stop, on the same path
      that two of the occupants had fled, were in fact inside the vehicle
      at the time of the stop. Detective Skahill, a highly skilled and well
      qualified expert in the field, testified that the red bags “stuck out
      like a sore thumb.” It is not consistent with typical dealer
      behavior, to be in a vehicle, traveling with $4000.00 dollars’ worth
      of their product, with individuals that would have no idea of the
      circumstances. This was a concerted effort by all three individuals
      present to distribute the product, to devise a plan to flee once
      police became involved, and to discard whatever drugs they could
      while leaving the hidden contraband inside the back of the car.

                                      -8-
J-A23042-20


(Trial Court Opinion, 4/27/20, at 8-9).

      Considering the totality of the circumstances and viewing the evidence

in the light most favorable to the Commonwealth as the verdict winner, we

find that the evidence was sufficient to support Argro’s conviction of PWID and

conspiracy to commit the same. The evidence plainly demonstrated that Argro

was an active participant in a conspiracy to possess the uniquely packaged

high-value fentanyl with the other occupants of the Malibu with the intent to

deliver it. Argro’s sufficiency claim merits no relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/20




                                      -9-